Title: Extracts from Ellen W. Randolph (Coolidge) to Martha Jefferson Randolph, 28 July 1819
From: Coolidge, Ellen Wayles Randolph
To: Randolph, Martha Jefferson


          
            
             Poplar Forest July 28th 1819 
          
          Grand papa and myself are in the habit of sitting, some time after dinner, in conversation, upon different subjects, and it was but the other day, that, speaking of education, & the influence exerted by mothers over their children, he paid to his grandchildren the compliment of all others the most valuable, that of  alluding indirectly to what he considers their excellences, and ascribing them to education and the influence of example.
          With all my wishes and all my efforts to  make the best use of my time whilst here, I have not yet done much. we have had some interruptions from company, and  one, much more serious, from the dangerous illness of Burwell. the little house-keeping which this threw on our hands, was too trifling to be taken into the account of time, but I lost many hours from real anxiety, I might almost say  unhappiness, for the life of a servant so faithfull, so attached and so usefull to my dear Grand father, was of sufficient value to justify very acute feelings. the complaint was an obstruction in the bowels which refused to give way to any remedies, untill Dr Steptoe tried bleeding him untill he fainted or very nearly fainted. I never saw any one suffer more; he had been sick some time before he gave up his usual employments, and then it was some days before a physician could be procured. our simple remedies & those recommended by Dr Steptoe, (whilst Burwell was still well enough to go to t his house to consult him,) thinking it was an ordinary cholic, had all failed—he had been two nights without closing his eyes; on the third I sent him a small dose of laudanum, (the doctor had told him he might make use of it to abate the violence of the pain)if it continued, and it appeared to me impossible for any body to suffer such agonies for such a length of time without danger of inflammation and mortification; this produced the desired effect of giving him a quiet night, but the cause was not removed, the pain returned, and two a day or two after, the doctor found the danger so pressing as to devote almost two days to him, although his own brother was very ill at the time. I never saw any body more uneasy than Grand papa, and his constant anxiety by convincing me still more of his extraordinary value for Burwell, increased my own fears and feelings to a degree that surprized even myself. I had taken it into my head from the beginning that the disease was a billious cholic and consequently very serious—but I did not know what was necessary to be done, no help was at hand, and I thought very frequently, good god! if he should perish for want of assistance. He is still weak from the effects of the bleeding,  but I hope completely out of danger & has gone to work glazing again, although he cannot do  much at any thing as yet. John Hemmings paid him attentions which were really affecting,  I always believed him an excellent creature  but I think better of him now than ever. I really believe that at one time his advice and application of a warm bath, by the temporary relief it procured, enabled Burwell to stand against the violence of the complaint untill the doctor’s assistance was at last obtained. I do think Grand papa Cornelia and myself  make as complete a trio of ignoramuses as I do know, and I do not believe our three heads combined contain as much medical knowledge as would save a sparrow. I am determined to qualify myself for taking a degree as soon as I go home.
        